Citation Nr: 1018572	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  01-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine disorder.  

2.  Entitlement to service connection for claimed left ear 
hearing loss.  

3.  Entitlement to service connection for a claimed pulmonary 
disorder.  

4.  Entitlement to service connection for a claimed heart 
disorder.  

5.  Entitlement to service connection for a claimed right 
wrist strain with scar.  

6.  Entitlement to service connection for claimed 
gastroesophageal reflux disease (GERD) with hiatal hernia.  

7.  Entitlement to service connection for a claimed major 
depressive disorder.  

8.  Entitlement to an increased rating in excess of 10 
percent for the service-connected tinnitus.  

9.  Entitlement to an earlier effective date for the award of 
service connection for headaches.  

10.  Whether there was clear and unmistakable error (CUE) in 
the October 1978 rating decision in denying service 
connection for headaches.  


WITNESSES AT HEARING ON APPEAL

The Veteran and her godmother


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to June 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the RO dated in May 2000, 
June 2002, August 2003 and January 2008.  

Six of the issues on appeal were remanded to the RO, via the 
Appeals Management Center (AMC), in June 2007 and April 2009.  

In September 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  

At that time, the Veteran submitted evidence directly to the 
Board along with a written waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2009).  

During her personal hearing Veteran provided testimony in 
support of a claim for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  In June 2007, the Board determined that 
matter had been finally denied by the RO in August 2004.  

Over the course of the appeal, the Veteran also has raised 
the issues of service connection for a back disorder, PTSD, a 
dental disorder secondary to a service-connected seizure 
disorder, an increased rating and earlier effective date for 
the grant of service connection for right shoulder bursitis, 
CUE in the RO's January 1981 denial of an increase in 
compensation for a dependent child, and entitlement to 
compensation under 38 U.S.C.A. § 1151 for a heart disorder.  
These matters are referred to the RO for any indicted action.  

The issues of service connection for a heart disorder, right 
wrist strain with scar, GERD with hiatal hernia, major 
depressive disorder and an increased rating for tinnitus are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The currently demonstrated cervical spine degenerative 
disc and joint disease is shown as likely as not to be due to 
an injury suffered by the Veteran while serving on active 
duty.  

3.  The Veteran currently is not shown to have a left ear 
hearing loss disability due to a specific incident or event 
of her period of active service.  

4.  The Veteran is shown to have been treated for an upper 
respiratory infection, possible mild bronchitis, an acute 
respiratory disorder and a possible viral syndrome in 
service.  

5.  The currently demonstrated asthma and chronic bronchitis 
are shown as likely as not to the their clinical onset during 
the Veteran's period of active service.  

6.  The October 1978 rating decision, denying the Veteran's 
claim of service connection for headaches, dizziness and the 
residuals of a concussion did not involve clear and 
unmistakable error that would not have manifestly changed the 
outcome.  

7.  The RO's subsequent grant of service connection for a 
"seizure disorder," effective on June 6, 1978, one day 
after the Veteran's separation from active duty, is the 
earliest date assignable for grant of service connection for 
disability due to brain trauma, to include any manifested by 
headaches, and the payment of compensation at the rate of 40 
percent for the identified disability due to brain trauma.  

8.  A subsequent May 2000 rating decision, awarding service 
connection and assigning a separate 10 percent rating for 
"post-concussive headaches," effective on July 30, 1999, 
itself was clearly and unmistakably erroneous under the 
applicable regulations because a separate 20 percent rating 
for the service-connected idiopathic seizure disorder had 
already assigned.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, her 
disability manifested by cervical spine disc and degenerative 
joint changes is due to disease or injury that was incurred 
in service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  

2.  The claim of service connection for a left ear hearing 
loss disability is denied by operation of law.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.102, 3.159, 3.303 (2009).  

3.  By extending the benefit of the doubt to the Veteran, her 
pulmonary disability manifested asthma and bronchitis is due 
to disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.159, 3.303 (2009).  

4.  The effective date of June 6, 1978, the day after 
separation from service, is the earliest assignable for the 
grant of service connection and the award of a 40 percent 
rating for disability due to brain trauma to include a 
idiopathic seizure disorder or post-concussive headaches 
under the applicable law.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2009).  

5.  The claim of CUE in the October 1978 rating decision 
denying service connection for headaches is dismissed.  38 
C.F.R. § 3.105 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, any insufficiency in the timing or content of the 
VCAA notice is harmless if the defect is not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).  

Here, the Veteran is challenging the effective date assigned 
following the grant of service connection for headaches.  

In Dingess, the Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  

Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  Moreover, April 2006 
and June 2007 letters informed the Veteran of what evidence 
was required to substantiate the claim for an earlier 
effective date.  

The Board also notes that the notice and duty to assist 
provisions of VCAA are not applicable to CUE claims.  See 
Sorakubo v. Principi, 16 Vet. App. 120; 122 (2002); Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  

In light of the favorable action taken hereinbelow as to the 
service connection issue for a cervical spine disorder, the 
Board finds that further discussion of VCAA compliance with 
respect to that issue is not necessary at this time.  

With respect to the remaining service connection issues on 
appeal, in July 2001 and June 2005 letters, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of or submit any further 
evidence that pertained to the claim.  

Additionally, in the above-referenced April 2006 and June 
2007 letters, she was advised of how disability ratings and 
effective dates were assigned.  

The Board acknowledges that some of the notices were not sent 
until after the initial rating denying the claim.  Since VCAA 
was not enacted until November 2000, furnishing the Veteran 
with VCAA notice prior to the adjudication in May 2000 was 
clearly both a legal and a practical impossibility.  

Indeed, VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error.  See 
VAOGCPREC 7-2004.  In any event, the Board finds that any 
defect with respect to the timing of the required notice was 
harmless in that her claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

Moreover, the Veteran has not alleged any prejudice in terms 
of VCAA notification.  Shinseki v. Sanders, 129 S.Ct. 1696, 
1705 (2009).  

Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records, Social Security records, the 
Veteran's statements and testimony, and VA examination 
reports dated in May 2000, February 2002, July 2003, October 
2008 and November 2008.  

The report of these examinations reflect that the examiners 
reviewed the Veteran's past medical history, recorded her 
current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  

The Board therefore concludes that these examinations are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not 
contended otherwise.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  



II.  Service connection claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  


Cervical spine disability 

The service treatment record (STR) documents incidents in 
October 1977 when the Veteran was noted to have hit her head 
on a metal bar and in November 1977 when a bunk bed fell was 
noted to have fallen on her neck.  

During an October 1978 VA examination for an unrelated claim, 
a limitation of motion and mild spasm in the cervical spine 
were noted.  

During a July 2003 VA examination, the Veteran was diagnosed 
with cervical neck strain with suspected degenerative disc 
disease, traumatic in origin.  The examining physician 
indicated the Veteran's cervical spine symptoms were most 
likely related to the injuries she sustained in service.  

The Veteran was subsequently diagnosed with degenerative 
joint disease of the cervical spine during an October 2008 VA 
examination.  The examiner was "unable to make a direct 
connection" between the current disability and the Veteran's 
military service.  

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing the Veteran's current cervical 
spine pathology as likely as not is due to the documented 
injury sustained during her period of active service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the degenerative disc and joint 
disease of the cervical spine is warranted in this case.  

The Board notes that the Veteran has presented argument to 
the effect there was clear and unmistakable error in an 
October 1978 rating decision in denying service connection 
for a neck disorder.  However, that matter is not ripe for 
appellate review at this time.  

Given the favorable action in allowing the Veteran's claim of 
service connection for a neck disorder, the Board now lacks 
jurisdiction to address the assignment of an effective date 
in the first instance.  

If the Veteran wishes to pursue any specific disagreement 
with the effective date to be assigned for the grant of 
service connection for a neck disorder via a claim alleging 
CUE, she is welcome to do so once the RO issues a decision 
effectuating the Board's decision.  


Left ear hearing loss

In the present case, the Veteran's STR includes an induction 
examination report, performed in December 1976, which 
provides audiological evaluation results as follows:

HERTZ	500	1000	2000	3000	4000 
LEFT		5	10	0	0	0	

The Veteran's February 1978 separation examination report 
provided audiological evaluation results as follows:

HERTZ 	500 	1000 	2000	3000	4000 
LEFT		20	20	10	--	20

Additionally, in the December 1976 and February 1978 reports 
of medical history, the Veteran specifically noted that she 
had or had had no left ear hearing loss (the Veteran 
specifically indicated right ear hearing loss at separation).

The Board notes that service connection is currently in 
effect for right ear hearing loss and tinnitus; however, such 
was awarded as a result of diagnosed right otitis media in 
service.  There is no indication of any left ear hearing loss 
or otitis media in service, as described hereinabove.  

Although the STR does not show a left ear hearing disability 
during service, the absence of evidence of a hearing 
disability during service (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385 (see below)) is not always fatal to a 
service connection claim. Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).

Service connection for hearing loss may nonetheless be 
granted where there is credible evidence of acoustic trauma 
due to significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Service connection may be presumed for some chronic 
disorders, including a sensorineural hearing loss, where 
demonstrated to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) also provides that service connection 
may be granted where a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and the evidence shows (a) a continuity of 
related symptomatology after discharge and (b) that the 
present condition is related to that symptomatology.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In that regard, the Veteran most recently underwent a VA 
audiological evaluation in November 2008.  The audiologist 
reviewed the claims file and noted the Veteran's history of 
having had unprotected noise exposure from a PA system during 
active service.  

The audiologist reported hearing threshold acuity for the 
left ear as follows:

HERTZ	500	1000 	2000	 3000	 4000 
LEFT 		25	20	 15	15	15

The speech recognition testing score was 98 percent correct 
in left ear.  The audiologist indicated that clinical 
evaluation of the left ear was normal.  

Finally, the November 2008 VA audiologist opined that the 
Veteran's left ear hearing loss was less likely than not 
related to service.  She explained that hearing tests from 
service showed that the Veteran had hearing within normal 
limits upon entry into and separation from service.  

On review of the evidence, the Board finds that the Veteran's 
claim of service connection for left ear hearing loss must be 
denied by operation of law in this case.  The most recent and 
reliable findings do not show that the Veteran has a left ear 
hearing loss disability in accordance with the provisions of 
38 C.F.R. § 3.385.  

In addition, the recently obtained medical opinion is 
uncontroverted in opining that a current left ear hearing 
loss was not due to her active service.  

Although the July 2003 VA audiologist indicated a 
relationship between the "hearing loss" and military 
service, it is apparent that such nexus statement was 
rendered in regard to the now service-connected right ear 
disability, as the examiner pointed to in-service audiometric 
evaluations indicating right ear hearing loss and chronic 
right ear otitis media as supporting rationale.  

To the extent this opinion could be construed as favoring the 
Veteran, it is not supported by the objective evidence and 
therefore is of no probative value with respect to the 
claimed left ear hearing loss.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion.").  

In making this determination, the Board has also considered 
the Veteran's lay assertions of record.  However, the Veteran 
has asserted a number of times throughout the course of the 
appeal that she has never had any problems with the left ear.  
See, e.g., May 2000 notice of disagreement; the July 2003 VA 
audiological examination report and the Veteran's June 2003 
statement.  

The Veteran has offered no assertions of in-service acoustic 
trauma to the left ear, and her in-service duties repairing 
communications equipment is not consistent with exposure to a 
specific form of excessive noise or another particular type 
of acoustic trauma in service.  

In addition, the Veteran's current assertions are not 
sufficient to establish a continuity of symptomatology due to 
a left ear hearing problems since service because she 
expressly denied having such at the time of her separation 
therefrom and in her statements made during the course of the 
appeal.  

Finally, although the veteran, as a layperson, is competent 
to testify in regard to the onset and continuity of her 
symptomatology, she has maintained throughout the course of 
the appeal that she exhibited no current left ear problems 
and that all in-service hearing problems were in regards to 
the right ear.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  


Pulmonary disability

The Veteran's STR shows that the Veteran was treated for 
chest congestion and coughing in September 1977, which was 
assessed as an upper respiratory infection.  In October 1977, 
during service, she presented with a cough and chest pain and 
was diagnosed as having a cold and possible mild bronchitis.  

In December 1977, the Veteran was assessed with an "acute" 
respiratory disorder in response to complaints of a runny 
nose and non-productive cough.  In response to complaints 
including soreness in the chest from coughing, the Veteran 
was diagnosed with a "resolving" viral syndrome in January 
1978.  The clinical evaluation of her lungs at these times 
was normal.  

In February 1978, the Veteran had a separation physical 
examination and complained of having shortness of breath from 
running and a chronic cough.  However, a clinical evaluation 
of the lungs was noted to be "normal."  

The X-ray studies of the Veteran's chest performed in June 
and August 1979 were noted to be normal.  

The VA treatment records dated in 1998 and 1999 show 
treatment for an upper respiratory infection and asthma.  
These records also note the Veteran's tobacco abuse.  

There is no further pertinent evidence until June 2000, when 
D.L., M.D. submitted a statement on the Veteran's behalf and 
noted the Veteran had had multiple severe medical conditions 
related to military service, including asthma and emphysema.  

Dr. D.L. emphasized that there was evidence that she had had 
respiratory problems in the military.  A January 2001 
outpatient note from Dr. D.L. notes the bronchitis and asthma 
were related to the Veteran's conditions in the military.  He 
submitted a second statement in January 2001 indicating the 
Veteran's asthma was related to bronchitis in the military.  

The RO subsequently asked Dr. D.L. to provide a rationale for 
his opinion.  He responded that the September 1977 upper 
respiratory infection in service, as well her reports of 
shortness of breath upon separation, was the origin of her 
current asthma and bronchitis.  He noted that "asthma [was] 
a chronic process that [was] aggravated by stress, smoking, 
and recurrent infections of the ears/sinus."  

In order to determine whether the Veteran had a respiratory 
disability related to service, the Veteran was afforded two 
VA examinations.  

The Veteran presented for a VA examination in February 2002.  
The examiner indicated the Veteran was a heavy smoker.  After 
examination, the Veteran was diagnosed with a history of 
chronic obstructive pulmonary disorder (COPD) and asthma, but 
the examiner was unable to relate these disabilities to 
service without resorting to speculation.  

Confusingly, the VA examiner then indicated that "with a 
history of seasonal rhinitis, recurrent upper respiratory 
infections, chronic otitis media, shortness of breath on 
physical training runs, to relate to her chronic obstructive 
pulmonary disease and asthma, [was] as likely as not to be 
service-connected.  She [was] also a heavy smoker."  

In light of this seemingly contradictory statement, the RO 
sought additional clarification as to the meaning of this 
opinion in June 2002.  The reviewing VA physician emphasized 
that the February 2002 VA examiner's first notation was 
correct, in that it was impossible to relate the Veteran's 
respiratory problems to military service without speculation.  

This type of medical opinion expressed in speculative 
language does not provide the degree of certainty required 
for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-
28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In November 2008, the Veteran was again examined in 
connection with her claim. The examiner indicated that the 
claims file had been reviewed in connection with the 
examination, and described the above-cited findings in the 
STR.  The Veteran's medical history and complaints were noted 
for the record.  

The Board emphasizes that, contrary to the assertions of the 
Veteran, the examiner's notation that bronchitis began 
"during the service" was the Veteran's reported subjective 
history (see VA examination report, page 4), not the 
examiner's opinion as she asserted.  See the Veteran's 
September 2009 submission.  

After spirometry testing, the Veteran was diagnosed with 
asthma and bronchitis.  The examiner opined it was less 
likely than not that the Veteran's disabilities were related 
to service, emphasizing she was not diagnosed with either of 
these conditions in the service or within a year of leaving 
the service (in this regard, the October 1977 assessment of 
bronchitis was speculative).  The examiner also highlighted 
two post-service examinations in January 1979 and June 1979 
which were normal with respect to the lungs.   

Based on a review of the entire record, the Board finds the 
evidence to be in relative equipoise in showing that the 
Veteran's asthma and bronchitis as likely as not had their 
clinical onset during her period of active service.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  The Board is free to assess medical 
evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  

As true with any piece of evidence, the credibility and 
weight to be assigned to these opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

In this case, the Board finds that the May 2000 and January 
2001 statements from Dr. D.L. to constitute probative 
opinions of nexus.  Dr. D.L. was relying on the Veteran's 
reported history and STR, with no apparent access to the 
Veteran's complete file.  

Indeed, Dr. D.L. indicated in January 2001 that the Veteran 
had provided the records he utilized to render his opinion, 
and his subsequent references indicate that the Veteran's STR 
was reviewed.  

The Board cannot discount a medical opinion solely because it 
is based on history provided by the Veteran without also 
evaluating the credibility and weight of the history upon 
which the opinion is predicated.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).   

To the contrary, the VA examiner, who reviewed the Veteran's 
claims file and examined the Veteran in connection with the 
claim, provided no real opinion as to the likely etiology of 
the claim respiratory disorder.  

Thus, in this case, the Board can afford no greater probative 
weight to the comments and opinion provided by the VA 
examiner, given the nature of the findings in service and the 
currently demonstrated lung disease.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Winsett, 11 Vet. App. at 424-25 (it is not 
error for the Board to value one medical opinion over 
another, as long as a rational basis for doing so is given); 
Guerrieri, supra, at 470- 471 (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

In addition to the medical evidence, the Board has carefully 
considered the lay evidence offered by the Veteran, including 
her testimony before the undersigned and her correspondence 
over the years to VA to the effect that her current 
respiratory disabilities have been evidenced continuously 
since separation from military service.  On this record, the 
Board finds her lay assertions to be credible.  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. 465 (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

The Board must weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  

Thus, in resolving all reasonable doubt in the Veteran's 
favor, service connection for asthma and bronchitis is 
warranted.  


III.  Earlier effective date claim

The history of this claim is long and complex.  The Board 
therefore believes that it is necessary to provide an 
overview.  

The October 1978 rating decision included the claims of 
service connection headaches, dizziness and residuals of a 
concussion.  The Veteran submitted a statement dated in 
January 1979 which indicated that "[she] disagree[d] with 
your decision denying service connection for seizures."  

As the issue of service connection for seizures had not been 
previously addressed, the RO issued a decision denying 
service connection for seizures in August 1979.  The rating 
code sheet attached to that decision listed headaches, 
dizziness and residuals of a concussion as nonservice-
connected disabilities.  

The Veteran subsequently submitted a statement in January 
1980 indicating she had appealed the denial of service 
connection for "headaches and dizziness, residuals of 
concussion and seizures."  

Because it was timely as to the August 1979 denial of service 
connection, this statement did constitute a timely Notice of 
Disagreement as to the October 1978 denial of service 
connection for headaches, dizziness and the residuals of a 
concussion.  

However, the RO construed the Veteran's statement as a claim 
to reopen the previously-denied claims for headaches, 
dizziness and residuals of a concussion, which was denied in 
a February 1980 rating decision.  

In February 1980, the RO issued a Statement of the Case (SOC) 
which denied service connection for all four above-mentioned 
claims: headaches, dizziness, the residuals of a concussion 
and seizures.  

In response to the SOC, the Veteran submitted a VA Form 1-9 
in March 1980 describing her seizure disorder.  

In April 1980, the RO issued a Supplemental Statement of the 
Case denying service connection for the "residuals of 
concussion manifested by seizures, headaches and dizziness" 
in response to receipt of documentation that the Veteran had 
been hospitalized for "petit mal seizures, by history" in 
January 1980.  

A June 1980 statement from the Veteran's representative 
described "post-concussion syndrome complicated by 
headaches, seizures and blackouts."  

The Veteran thereafter presented testimony at a hearing held  
at the RO in July 1980 when the issue on appeal was 
characterized as "service connection for residuals of a post 
concussion syndrome, namely dizziness, headaches and 
seizures."  

Thereafter, in an August 1980 rating decision, the RO granted 
service connection for a "seizure disorder," effective on 
June 6, 1978, and noted that the issue had been previously 
disallowed in October 1978 (which denied service connection 
for headaches, dizziness and residuals of a concussion) and 
in August 1979 (which denied service connection for 
seizures).  

In addition, conspicuously absent from the list of 
nonservice-connected disabilities in the attached rating code 
sheet were headaches, dizziness and residuals of a 
concussion.  

In other words, in the August 1980 rating decision, the RO, 
in effect, granted service connection for each of the claimed 
disorders and made the award effective on June 6, 1978, the 
day after separation from service.  This was the earliest 
date that could be assigned based on a claim filed in the 
first year after service under the law.  

Morevoer, by this action, any claimed error of fact in an 
earlier rating decision identified by the Veteran at this 
time was rendered harmless as service connection for the 
specific disability identified as being due to brain trauma 
as well as related symptoms or manifestations was granted 
without detriment to the Veteran.  

As service connection for disability due to trauma to the 
brain has been awarded as part of the service-connected 
seizure disorder on the earliest day available by law, the 
Veteran's claim for an earlier effective date must be denied 
by operation of law.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i) (2009).  

Moreover, as the August 1980 rating decision also awarded 
compensation benefits, effective on the day after service, 
the earliest effective date available, any allegations of CUE 
in an earlier rating as to the date assigned for payment of 
compensation benefits were rendered moot.  

More importantly, it is pertinent to note that the provisions 
of Diagnostic Code 8045 at that time expressly provided that 
a separate rating of 10 percent under those criteria based on 
subjective complaints of brain trauma, such as headaches, 
could not be combined with another rating for other service-
connected disability due to brain trauma.  

Here, as the Veteran was assigned compensation at the 40 
percent rate effective on the day after his separation from 
service, a separate 10 percent rating could not be assigned 
for the residuals of a concussion manifested by headaches at 
the same time.  

The Court has held that CUE claims which are denied based on 
the absence of legal merit or lack of entitlement under the 
law should be dismissed without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104 (2003).  This is the situation 
here.  

Accordingly, the Veteran's appeal as to CUE as to the failure 
to award service connection for headaches in the October 1978 
rating decision must be dismissed because it lacks legal 
merit.  

The Board realizes that a subsequent May 2000 rating decision 
awarded "service connection" for headaches.  A 10 percent 
rating was assigned, effective on July 20, 1999.  However, 
the RO subsequently realized its error and eventually 
discontinued the separate rating assigned for the headaches 
in a June 2001 rating decision, for the reasons noted 
hereinabove.  

The Board notes that the Veteran appears to be arguing that 
headaches should have been separately compensated as part of 
her initial award of service connection for a seizure 
disorder.  See the September 2009 hearing transcript, page 
10.  

This argument identifies an error of fact in the October 1978 
rating decision, but does not fully address the question of 
CUE in light of largely corrective action taken in the August 
1980 rating decision.  See Andre v. West, 14 Vet. App. 7, 10 
(2000), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002) (any claim of CUE must be pled with 
specificity).  

Here, for discussion purposes, in considering the factual 
premise advanced by the Veteran in connection with the 
October 1978 rating decision, the Board finds that those 
facts alone would not have mandated the grant of service 
connection for the residuals of a concussion to include 
headaches.  The Veteran's concerns in any event were 
favorably resolved by the subsequent rating action in August 
1980 that identified disability claimed as due to brain 
trauma as a seizure disorder.  

On review, this appears to have been consistent with the 
statements and hearing testimony presented by the Veteran and 
to have fully satisfied her because he did not timely appeal 
from the August 1980 decision as to the grant of service 
connection or the assigned rating.  To this extent, her 
current assertions of CUE appear to be disingenuous.  


ORDER

Service connection for cervical degenerative and joint 
disease is granted.  

The claim of service connection for left ear hearing loss 
disability is denied by law.  

Service connection for asthma and bronchitis is denied.  

The claim for an earlier effective date for the award of 
service connection for headaches is denied by law.  

The claim to revise the RO's October 1978 rating decision on 
the basis of clear and unmistakable error is dismissed.  


REMAND

Heart disorder

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002 & 
Supp. 2009).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must show, by clear and 
unmistakable evidence, (1) that the disease or injury existed 
prior to service, and (2) that the disease or injury was not 
aggravated by service. 
VAOPGCPREC 3-2003 (July 16, 2003).  

The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  

The records from St. Luke's and Texas Children's Hospitals 
dated in June 1958 indicate the Veteran evidenced endocardial 
fibro-elastosis at 8 months of age.  It thus appears that a 
heart condition existed prior to the Veteran entering her 
period of active service.  

The Veteran underwent a VA examination in February 2002, 
during which the examiner diagnosed a history of congestive 
heart failure.  However, no opinions were rendered regarding 
whether any pre-existing heart condition was aggravated by 
her period of active service, and if not, whether such was 
otherwise associated with military service.  

The Board notes that, once VA undertakes the effort to 
provide an examination when developing a claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claim on appeal.  
Furthermore, the Veteran should be advised of what is needed 
to establish service connection for a preexisting disorder, 
to include the holding in Wagner, supra.  

Moreover, in light of the action granting service connection 
for asthma and bronchitis, further discussion of the 
Veteran's claim of service connection for a heart disorder to 
include on a secondary basis is required.  


Right wrist, GERD, major depressive disorder and tinnitus

In a January 2008 rating decision, the RO denied the 
Veteran's claims of service connection for a right wrist 
disorder, GERD and major depressive disorder.  That decision 
also denied a disability rating in excess of 10 percent for 
service-connected tinnitus.  

In a statement stamped "received" in September 2008, the 
Veteran appeared to express disagreement with these 
determinations.  However, a review of the file does not 
indicate that she received a Statement of the Case as to 
those issues.  

Since there has been an initial RO adjudication of the claim, 
and a notice of disagreement that was received within one 
year of that decision, the issues must be remanded for 
issuance of a Statement of the Case.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302(a) (2009); see also 
Manlincon v. West, 12 Vet. App. 238 (1999).  

After the RO has issued the Statement of the Case, the claim 
should be returned to the Board only if the Veteran perfects 
the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to send the Veteran a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that informs her of the 
information and evidence needed to 
establish service connection for a 
preexisting condition, to include the 
holding in Wagner, supra.  

This letter should also take appropriate 
steps to request that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

2.  The RO should then schedule the 
Veteran for a VA examination in order to 
ascertain the nature and likely etiology 
of the claimed heart disorder.  The 
claims folder should be made available to 
the examiner for review.  Any indicated 
testing should be performed.  

It is imperative that the examiner 
reviews the evidence in the claims file, 
including a copy of this REMAND, and 
acknowledges such review in the 
examination report.  

The examiner should specifically offer an 
opinion as to the following:  

(a).  Did a heart disorder exist prior to 
the Veteran's period of active duty?  If 
so, state (if possible) the approximate 
date of onset of such disorder.  

(b).  If a heart disorder preexisted the 
Veteran's period of active duty, did such 
disorder increase in disability during 
active duty?  In answering this question, 
the examiner is asked to specify whether 
the Veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a permanent 
worsening of the underlying pathology due 
to service, resulting in any current 
disability.  

(c).  If the Veteran's heart disorder 
increased in disability during the period 
of active service, was that increase due 
to the natural progression of the 
disease?  

(d).  Is the Veteran's heart pathology 
caused or aggravated by a service-
connected disability, including any 
pulmonary disease?  

In offering these opinions, the examiner 
should comment on the Veteran's service 
medical records, post-service treatment 
records, and the Veteran's statements 
contained in the claims file.  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

A complete rationale should be given for 
all opinions and should be based on 
examination findings, historical records, 
and medical principles.  

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the issue of service 
connection for a heart disorder, in light 
of all pertinent evidence and legal 
authority.  If the benefit is not granted 
to the Veteran's satisfaction, the RO 
should furnish to the Veteran with a 
Supplemental Statement of the Case and 
afford her the appropriate opportunity 
for response thereto.  

5.  Finally, the RO should undertake all 
actions required by 38 C.F.R. § 19.26, 
including issuance of a Statement of the 
Case, so that the Veteran may have the 
opportunity to complete an appeal on the 
issues of service connection for a right 
wrist disorder, GERD, and major 
depressive disorder, as well as a 
disability rating in excess of 10 percent 
for tinnitus (if she so desires) by 
filing a timely Substantive Appeal.  The 
RO should take appropriate action based 
on the Veteran's response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  






 Department of Veterans Affairs


